Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 5-16 in the reply filed on 12/28/20 is acknowledged. Applicant’s election of a specific pro-inflammatory macrophages without traverse is also acknowledged.
Claims 1-4 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/20.

Claim Rejections - 35 USC § 112 

	The following is a quotation of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cardiac functional recovery or cardiac functional remodeling in a subject following 
Reduction in susceptibility to chronic scar enlargement
Decreasing inflammatory change in the heart
Decreasing pro-inflammatory macrophages
Increasing reparative macrophages
Rescuing heart and spleen from inflammatory induced hypertrophy
Reducing heart and spleen enlargement
Promoting angiogenesis and
Improving adverse cardiac remodeling; 
does not reasonably provide enablement for treating a subject for any and every kind of disease, disability, adverse reaction or condition in a subject following myocardial infarction or does not provide enablement for treating a subject post-myocardial infarction in terms of preventing the progression of heart failure, cough, edema, hypotension, depression, CNS depression, convulsions, systemic adverse side effects, asymptomatic high-grade ventricular arrhythmias, to name a few which read on the generically claimed treating limitation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Scope of Enablement 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The nature of the invention, state and predictability of the art, and relative 
skill level
	The invention relates to a method of treating a subject following myocardial infarction, the method comprising administering a pharmaceutically effective amount of a non-PEGylated liposome to the subject and wherein the non-PEGylated liposome comprises liposomal azithromycin. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Gonzales et al. (European heart Journal (2004) 25, 1197-1207) which discloses that atherothrombosis is a widespread disease with unpredictable and life-threatening consequences, see title. (Myocardial infarction is the result of atherothrombosis, see page 1197, column 2, first paragraph). The art thus teaches that even treating the causative factor for myocardial infarction, is unpredictable with life-threatening consequences. 
		
The breadth of the claims
The claim is very broadly recited wherein it reads on treating a subject for any and every kind of disease, disability, adverse reaction or condition in a subject following myocardial infarction or does not provide enablement for treating a subject post-myocardial infarction in terms of preventing the progression of heart failure, cough, edema, hypotension, depression, CNS depression, convulsions, systemic adverse side effects, asymptomatic high-grade ventricular arrhythmias, which are known in the art that is caused post-myocardial infarction as an adverse side effects. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for treating a subject post-myocardial infarction, other than a)	Reduction in susceptibility to chronic scar enlargement
b)	Decreasing inflammatory change in the heart
c)	Decreasing pro-inflammatory macrophages
d)	Increasing reparative macrophages
e)	Rescuing heart and spleen from inflammatory induced hypertrophy
f)	Reducing heart and spleen enlargement
g)	Promoting angiogenesis and
h)	Improving adverse cardiac remodeling. The latter is corroborated by the working examples and as shown in figures.  

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used for treating a subject following post-myocardial infarction as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (USP 6,281,199B1) in view of Baldeschwieler et al. (USP 5,593,688) and further in view of Tiukinhoy et al. (Invest Radioil. 2004;39: 104 - 110), Novel Echogenic  Drug-lmmunoliposomes for Drug Delivery).
Gupta et al. teaches that administration of azithromycin, may lead to a reduction in markers of blood clotting and inflammation in the blood of post-myocardial infarction patients, possibly through eradication of underlying Chlamydia pneumoniae infection. Such administration of macrolide antibiotics may therefore be beneficial not only to cardiac patients, for example by reducing inflammation of heart tissue, blood clotting, susceptibility to angina, the likelihood of readmissions and/or need for bypass or other surgery, but also prophylactically to patients in general, see columns I-2, lines 65-67 and lines 1-10.  The post-myocardial infarction patients were given 500mg per day orally three times a day as a dosage amount of azithromycin, see column 2, lines 60-63 and example 1. The administration of the azithromycin to the subject comprises one or more carriers or excipients, see column 2, lines 17-20.
Gupta et al. does not teach use of liposomes as a carrier or azithromycin encapsulated within a liposome.

Tiukinhoy et al. teaches that liposomal azithromycin was used for targeted delivery for effective inhibition of microbial growth, see results section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized liposomes to encapsulate azithromycin of Gupta et al. One of ordinary skill would have been motivated to do so because Gupta teaches treating infection in a subject after having myocardial infarction and Baldeschwieler et al. teaches liposomes target ischemic myocardial tissue and preferentially deliver active agents to infarcted area, wherein the liposomes pass through capillaries with increased permeability (increased pore size) and can preferentially penetrate ischemic myocardium and Tiukinhoy et al. teaches that liposomal azithromycin helps in targeted delivery to cells and inhibits microbial infection.


Regarding the limitations “wherein administering the azithromycin reduces susceptibility to chronic scar enlargement, decreases change in the heart, reduces inflammatory change in the heart, reduces the ratio of pro-inflammatory macrophages count or increases reparative macrophages” as claimed in instant claims 9-16, are functional characteristics due to administration of the liposomal azithromycin, such characteristics will be necessarily present or flow since the prior art teaches the active method step of administering liposomal azithromycin to a subject who has had myocardial infarction. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. The claims do not recite any additional active method step, but simply recite characterizations/ conclusions of those steps positively recited. Therefore, the "limitations in claims 9-16" are not found to further limit the method defined by
the claims, since it simply expresses the intended result of a process steps positively recited (e.g., administering).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.